Smith v Travelers Cas. & Sur. Co. (2017 NY Slip Op 04709)





Smith v Travelers Cas. & Sur. Co.


2017 NY Slip Op 04709


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


788 CA 16-02060

[*1]KRISTEN SMITH, NOW KNOWN AS KRISTEN BURGEOIS, PLAINTIFF-APPELLANT,
vTRAVELERS CASUALTY AND SURETY COMPANY, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. (APPEAL NO. 1.) 


MICHELE E. DETRAGLIA, UTICA, FOR PLAINTIFF-APPELLANT. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (ANTHONY G. MARECKI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered March 15, 2016. The order granted the motion of defendant Travelers Casualty and Surety Company for summary judgment and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court